Case 1:18-mc-91490-FDS Document 12 Filed 09/04/19 Page 1of1

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

IN RE: MARK J. RANDAZZA MISC. BUSINESS DOCKET

No.: 18-mc-91490-FDS

i

NOTICE OF FILING OF DISCIPLINARY ACTION

Notice is hereby given to MARK J. RANDAZZA, of the filing with the United States
District Court for the District of Massachusetts a copy of a judgment or order demonstrating that you
have been disciplined by the United States Patent and Trademark Office. A copy of that judgment
or order is enclosed herein, along with a copy of Local Rule 83.6.9.

Also enclosed is a Order to Show Cause to which you are required to respond within twenty-
eight (28) days after service of this Notice and the Order, pursuant to this Court’s Local Rule

83.6.9(b)(2).

DATED: September | , 2019 BY: Kat Ue forall

Robert M. Farrell Yv
Clerk of Court

 
